Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.1 Page 1 of 10
AO 106 (Rev. 06/09} Application for a Search Warrant

FILEL

NOV 22 2019

UNITED STATES DISTRICT COUR

for the
Southern District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

   

Case No.
1 Cellphone
Seized as FP&F No. 2020250400007601

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

PQDEer be searched and give its Ipcation): |
Pree Machen “incorporated Kétein by reference

located in the Southern District of California
person or describe the property to be seized):
See Attachment B, Incorporated herein by reference

, there is now concealed Gdentify the

 

The basis for the search under Fed. R. Crim. P. 41(c) is (cheek one or more):
M evidence of a crime;

wo contraband, fruits of crime, or other items illegally possessed;
wm property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation oft

Code Section

 

Offense Description
21 USC 952 & 960, 963; Possession with intent to Distribute a Controlled Substance; Importation of a
31 USC 5332 Controlled Substance; Conspiracy to commit same; Bulk Cash Smuggling
The application is based on these facts: |
See attached Affidavit, incorporated herein by reference
1 Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: Jis requested

under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet.

; Sse) COURT
CLURK US DIS TRIG! GOUK
SOUTHERN DISTHIC! OF GALI ORNIA

 

Applicant's signature
Lindsey Fitch, Special Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: ¢¢7f/>r~//P 38 ep fhrl)

“ Judge's signature

City and state: San Diego, California Hon. Bernard G, Skomal, United States Magistrate Judge
Printed name and title

    

    
  

       
   
  

   
  

EPUTY

  

 

 
oOo fF SN DH A FP WY Ne

we NO NY YP KR KY bd DY ORs Re Re Re Ree ee a pe
So ~) HA te BP WwW NH FF SCS OBO Co SDH FB WS BB KS OO

 

 

Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.2 Page 2 of 10

AFFIDAVIT
I, Special Agent Lindsey Fitch, being duly sworn, hereby state as follows:
INTRODUCTION
1. I submit this affidavit in support of an application for a warrant to search the

following electronic device(s):

1 Cellphone

Seized as FP&F No. 2020250400007601

(“Target Device”)
as further described in Attachment A, and to seize evidence of crimes, specifically
violations of Title 21, United States Code, Sections 952, 960 and 963 or Title 31, United
States Code, Section 5332, as further described in Attachment B.

2. The requested warrant relates to the investigation and prosecution of Arturo
OJEDA-ITURBE (“Defendant”) for importing approximately 63.64 kilograms (140.30
pounds) of Cocaine from Mexico into the United States. See U.S. v. OJEDA-ITURBE Case
No, 19-mj-4406 (S.D. Cal.) at ECF No. 1 (Complaint). The Target Device is currently in
the secured evidence room located at 880 Front Street, Suite 3200, San Diego, CA, 92101.

3. The information contained in this affidavit is based upon my training,
experience, investigation, and consultation with other members of law enforcement.
Because this affidavit is made for the limited purpose of obtaining a search warrant for the
Target Device, it does not contain all the information known by me or other agents
regarding this investigation. All dates and times described are approximate. .

BACKGROUND

4. I have been employed as a Special Agent with Homeland Security
Investigations (HSI) since July 2018. I am a graduate of the Federal Law Enforcement
Training Center in Glynco, Georgia. As a federal law enforcement officer, I have received

formal training, as well as extensive on the job training, relative to the investigation of

narcotics trafficking, money laundering, bulk cash smuggling, transportation, layering,

structuring and other techniques used to launder illicit proceeds.

 

 

 
CO wd A A B&B WB BP

Nm NM BR RB NR OW ORD ORD ORDO ea ei ei eo
oO ~~ HB tre ff WwW YK COS CO we SI HR A BP WH VK CC

 

 

Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.3 Page 3 of 10

5, During my tenure with HSI, I have participated in the investigation of various
drug trafficking organizations involved in the importation and distribution of controlled
substances into and through the Southern District of California. I have also participated in
the investigation of various money laundering organizations involved in bulk cash
smuggling from the United States to Mexico and I am currently assigned to a money
laundering task force that primarily investigates these specific crimes.

6. Through my training, experience, and conversations with other members of
law enforcement, I have gained a working knowledge of the operational habits of narcotics
traffickers, and money launderers, in particular those who attempt to import narcotics into
the United States from Mexico at Ports of Entry, and those who attempt to export bulk U.S.
currency from the United States into Mexico. I am aware that it is common practice for
narcotics smugglers to work in concert with other individuals and to do so by utilizing
cellular telephones. Because they are mobile, the use of cellular telephones permits
narcotics traffickers to easily carry out various tasks related to their trafficking activities,
including, ¢.g., remotely monitoring the progress of their contraband while it is in transit,
providing instructions to drug couriers, warning accomplices about law enforcement
activity, and communicating with co-conspirators who are transporting narcotics and/or
proceeds from narcotics sales.

7. Based upon my training, experience, and consultations with law enforcement
officers experienced in narcotics trafficking investigations, and all the facts and opinions
set forth in this affidavit, I know that cellular telephones (including their Subscriber
Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
for example, phone logs and contacts, voice and text communications, and data, such as
emails, text messages, chats and chat logs ‘from various third-party applications,
photographs, audio files, videos, and location data. In particular, in my experience and
consultation with law enforcement officers experienced in narcotics trafficking
investigations, | am aware that individuals engaged in drug trafficking commonly store

photos and videos on their cell phones that reflect or show co-conspirators and associates

 

 

 
Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.4 Page 4 of 10

engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
and assets from drug trafficking, and communications to and from recruiters and
organizers.

8. This information can be stored within disks, memory cards, deleted data,

remnant data, slack space, and temporary or permanent files contained on or in the cellular

Oo Oo SDH HH F&F WN PB =

Me BO BOO wR BR ORD RD ORDO eam ei ee
OO “sO UO fF WwW HY K DCD OO wD HI DA On BP WS HN KY

 

 

telephone. Specifically, searches of cellular telephones may yield evidence:

a, tending to indicate efforts to import cocaine, or some other federally
controlled substance, from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of cocaine, or some other federally controlled substance, from Mexico into
the United States;

c. tending to identify co-conspirators, criminal associates, or others involved
in importation of cocaine, or some other federally controlled substance, from Mexico
into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of cocaine, or some other federally controlled substance, from Mexico into
the United States, such as stash houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved in the
activities described above.

FACTS SUPPORTING PROBABLE CAUSE

9, On October 8th, 2019, the Defendant attempted to enter the United States
from Mexico at the San Ysidro Port of Entry (POE) while driving a silver Honda
Odyssey with California license plate #7FVG370 (vehicle). Subsequent inspection of
the vehicle revealed a total of 63.64 KGs of cocaine concealed throughout the vehicle.

10. The Defendant was advised of his Miranda rights and given a printed form
with those rights. The Defendant stated that he understood his rights and waived them

3

 

 

ng ee a i ne SO ne sn at eeRA etme Sent tH
Oo CO “SD OH FF BH NY Fe

Nm MM BB NH KB BRD ND BR ORD es
OOo ~~ DR A BB WY NY YF ST CO OH SI DH A BR WH VP KF GC

 

 

Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.5 Page 5 of 10

verbally and by signing the pre-printed form, which he read aloud. During the
interview, the Defendant denied knowledge of drugs in the vehicle; however, the
Defendant stated that he believed he was crossing money into the United States from
Mexico. The Defendant stated that a few months prior to crossing the money, he was
approached by a man known as Luis, Last Name Unknown. The Defendant stated that
the Defendant’s deceased cousin, Raul Ojeda-Rendon, who was killed in Mexico
approximately two years ago, owed Luis money. The Defendant stated that Luis said
Raul’s debt was now the responsibility of the Defendant, and once he crossed the money
the debt would be considered paid in full. The Defendant stated that he used the Target
Device to communicate with unidentified persons working with Luis. The Defendant
stated that he made one previous money crossing for Luis.

11. At the conclusion of the interview, the Defendant was given the Target
Device, which was originally seized from him by the CBP Officers, to call his employer

and fiancée. Defendant placed both calls in my presence.

12. In light of the above facts, Defendant’s statements, and my own experience,
training, and working knowledge of the operational habits of narcotics traffickers, and
money launderers, in particular those who attempt to import narcotics into the United States
from Mexico at Ports of Entry, and those who attempt to export bulk U.S. currency from
the United States into Mexico there is probable cause to believe that Defendant was using
the Target Device to communicate with others to further the importation of illicit narcotics
into the United States and/or export bulk cash into Mexico. Accordingly, I request
permission to search the Target Device for data beginning on August 8th, 2019 through
October 8th, 2019, the date of Defendant’s arrest. I am asking for a two-month window
since the Defendant indicated that he had communicated with Luis and crossed money for
Luis once before.

METHODOLOGY
13. It is not possible to determine, merely by knowing the cellular telephone’s

make, model and serial number, the nature and types of services to which the device is

4

 

 

 
Oo CO wT MD GO & WH KH

me MP PO BO BO BO NO BD KR RR ee ee ee eee he
Ooms DBD HW BW NY K&§ DOD COC OB aI KH ww Bh WwW PVP KF ©

 

 

Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.6 Page 6 of 10

subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process and the
results using digital photography. This process is time and labor intensive and may take
weeks or longer.

14. Following the issuance of this warrant, I will collect the subject cellular
telephone and subject it to analysis. All forensic analysis of the data contained within the
telephone and its memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

15. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within 90 days, absent
further application to this court.

II

 

 
Oo Oo SD UO BR WH Be

Nm NO BW WN WV BO NK BO ROR Re Re Re OO Re OS i ee Oo eel ee
oo ~s DH MH FR WwW NY KH CO OO Cfo HI NH A HP WH WN KS ©

 

 

Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.7 Page 7 of 10

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

16. Law enforcement has not previously attempted to obtain the evidence sought

by this warrant. |
CONCLUSION

17. Based on the facts and information set forth above, there is probable cause to
believe that a search of the Target Device will yield evidence of Defendant’s violations of
Title 21, United States Code, Sections 952, 960 and 963.

18. Because the Target Device was seized at the time of Defendant’s arrest and
has been securely stored since that time, there is probable cause to believe that such
evidence continues to exist on the Target Device. As stated above, I believe that the
appropriate date range for this search is from August 8th, 2019 through October 9th, 2019.

19. Accordingly, I request that the Court issue a warrant authorizing law
enforcement to search the item(s) described in Attachment A and seize the items listed in
Attachment B using the above-described methodology.

I swear the foregoing is true and correct to the best of my knowledge and belief.

Special gent Lindsey Fitch

Homeland Security Investigations

 

Subscribed and sworn to before me this 22. day of November, 2019.

zethpel

Hon. Bernard G. Skomal
United States Magistrate Judge

 

 

 
Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.8 Page 8 of 10

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following property is to be searched:
1 Cellphone
Seized as FP&F No. 2020250400007601
(the “Target Device”)

The Target Device is currently in the secured evidence room located at 880 Front
Street, Suite 3200, San Diego, CA, 92101.

 
Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.9 Page 9 of 10

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of August 8th, 2019 through October 9th, 2019:

(a

tending to indicate efforts to import cocaine, or some other federally
controlled substance, from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of cocaine, or some other federally controlled
substance, from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved
in importation of cocaine, or some other federally controlled substance,
from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of cocaine, or some other federally controlled substance, from
Mexico into the United States, such as stash houses, load houses, or
delivery points;

tending to identify efforts to import or export cash from Mexico in to the
United States or from the United States into Mexico;

tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

 

 
Case 3:19-mj-05204-BGS Document1 Filed 11/26/19 PagelD.10 Page 10 of 10

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963 or Title 31, United States Code, Section 5332.

 

pt pnt
